The litigants were before us on December 7, 1979, as we considered a motion by the defendants for a summary dismissal of the plaintiffs’ appeal from the Superior Court decision that denied their request for injunctive relief. The dispute concerns the erection of a fence by the defendants in an area that once served as a common driveway between the respective properties of the parties. The dismissal motion was filed pursuant to the pertinent provisions of Supreme Court Rule 16(g).
After consideration of the issue presented by the plaintiffs and the various contentions espoused at oral argument, the defendants’ motion is denied and dismissed.